DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-7, 9-12, 17, 21-27, 32, and 147-148 are pending.  Claims 1-7, 9-12, 17, 21-27, 32, and 147-148 are rejected herein.  This is a Non-Final Rejection after the amendment, arguments, and Request for Continued Examination dated 5/25/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 12, 17, 21-25, 27, 32, 147, and 148 is/are rejected under 35 U.S.C. 103 as being unpatentable over DWYER et al. (US Pub. 2006/0229837) in view of CLAUSSEN et al. (US Pub. 2014/0324739).
Regarding claims 1 and 147:  DWYER discloses:  A system for monitoring and identifying states of a semiconductor device (FIG. 2), the system comprising: at least one acoustic sensor (110 in FIG. 2) for sensing acoustic emission emitted by at least one semiconductor device operating at a voltage of less than or equal to 220 V (Some semiconductor devices are listed in para. 25, and some are small such as printing wiring boards which would not operate at above 220V.), said acoustic emission being originally generated by said semiconductor device due to internal processes therein and varying in accordance with operating states thereof corresponding to said internal processes (para. 14), said at least one acoustic sensor generating at least one output signal based on said sensed acoustic emission (“acoustic signature” para. 14-15); and a signal processing unit (102) for receiving said at least one output signal from said at least one acoustic sensor and for analyzing said at least one output signal, said signal processing unit providing an output based on said analyzing (Failure determination in para. 19.), said output being indicative at least of whether said at least one semiconductor device is in an abnormal operating state with respect to a normal operating state of said semiconductor device (para. 14, 19-21).
DWYER does not explicitly disclose differentiating between different normal operating processes although it is hinted at in para. 22 where DWYER mentions that “Comparison of the acoustic signature for the known good IMU are then compared to measurement taken within IMU 300, for example, during power up sequences and may include periodic measurements of sound levels during operation. If the sound levels and frequencies vary from expected levels and frequencies stored within IMU 300, microprocessor 302 is programmed to communicate those measurements to an external system for either storage or further analysis.”  Since there are periodic measurements of “levels and frequencies” during a startup sequence which can include many internal processes, one could consider this as differentiating between different internal processes in a normal operating state.
However CLAUSSEN is relied up to explicitly disclose that this kind of differentiation is known in the acoustic analysis of equipment (para. 27).  Specifically, CLAUSSEN teaches that in the acoustic analysis of equipment for “out-of-normal operation” (para. 29) the system has to learn the features of the equipment and store this information in a database (para. 35).  CLAUSSEN explicitly states that “there are different stable operational conditions” (para. 38) and that “During a training phase or training mode the features are recorded over an as wide as possible normal operational range.” (para 38).  Please note that the training described in para. 38-42 is used to adaptively map all possible normal operating modes and therefore if applied to the semiconductor testing of DWYER would at the very least be able to distinguish a normal operating state from a normal interruption, thus meeting the limitations of claim 147.
One skilled in the art at the time the application was effectively filed would be motivated to use the feature differentiation over different normal operating conditions of CLAUSSEN when testing devices as described by DWYER because devices a given device could have many “different stable operational conditions” (para. 38 of CLAUSSEN) which would have to be taken into account before an abnormality can be diagnosed which is the purpose of both CLAUSSEN and DWYER.  Please note that while CLAUSSEN gives specific examples with respect to power generating equipment, he states in para. 76 that “the monitoring system as provided herein is applicable to all kind of equipment and different type of systems”.
Regarding claim 2:  DWYER discloses:  said normal operating state comprises a healthy state and said abnormal operating state comprises a defective state (para.14).
Regarding claim 3:  DWYER discloses: said normal operating state comprises a legitimate state and said abnormal operating state comprises an illegitimate state due to malicious interference in at least one of said at least one semiconductor device and at least one additional device cooperating therewith.  (This is a matter of labeling the source of malfunction of the device.  Since the invention of DWYER can detect malfunction as discussed in para. 14, it can detect malfunction from malicious interference.)
Regarding claim 4:  DWYER discloses: said analyzing at least comprises comparing said output signal to at least one predetermined output signal based on acoustic emission (para. 4, 18-19).
Regarding claim 5:  DWYER discloses:  said analyzing at least comprises comparing said acoustic emission signal to at least one predetermined output signal threshold (para. 4, 18-19).
Regarding claims 7 and 27:  DWYER discloses:   said at least one predetermined output signal comprises a collection of historical output signals based on historical acoustic emission sensed from a plurality of electronic devices having at least one shared electrical characteristic with said semiconductor device, said collection of historical output signals corresponding to a collection of historical operating states of said plurality of electronic devices (para. 22).
Regarding claim 12 and 32:  DWYER discloses:  at least one additional sensor measuring at least one additional parameter (para. 2) associated with said at least one semiconductor device, said analyzing comprising comparing said at least one additional parameter to said output signal (para. 2).
Regarding claim 17:  DWYER discloses:  at least one semiconductor device comprises a field effect transistor (Since the invention is “for monitoring and identifying states of a semiconductor device” as recited in claim 1, the actual device being monitored is not within the scope of the claim.  Since the device of DWYER has all of the structure of claim 1 it is capable of being used to monitor a field effect transistor.).
Regarding claims 21 and 148:  DWYER discloses:  A method for monitoring and identifying states of a semiconductor device (abstract, FIG. 2; para. 25), the method comprising: sensing acoustic emission emitted by at least one semiconductor device (by microphone 110 in FIG. 2) operating at a voltage of less than or equal to 220 V (Some semiconductor devices are listed in para. 25, and some are small such as printing wiring boards which would not operate at above 220V.); said acoustic emission being originally generated by said semiconductor device due to internal processes therein and varying in accordance with operating states thereof corresponding to said internal processes (para. 14) analyzing said acoustic emission (with processor 102; para. 14-15); and providing an output based on said analyzing (para. 21), said output being indicative at least of whether said at least one semiconductor device is in an abnormal operating state with respect to a normal operating state of said semiconductor device (para. 14, 21-22).
DWYER does not explicitly disclose differentiating between different normal operating processes although it is hinted at in para. 22 where DWYER mentions that “Comparison of the acoustic signature for the known good IMU are then compared to measurement taken within IMU 300, for example, during power up sequences and may include periodic measurements of sound levels during operation. If the sound levels and frequencies vary from expected levels and frequencies stored within IMU 300, microprocessor 302 is programmed to communicate those measurements to an external system for either storage or further analysis.”  Since there are periodic measurements of “levels and frequencies” during a startup sequence which can include many internal processes, one could consider this as differentiating between different internal processes in a normal operating state.
However CLAUSSEN is relied up to explicitly disclose that this kind of differentiation is known in the acoustic analysis of equipment (para. 27).  Specifically, CLAUSSEN teaches that in the acoustic analysis of equipment for “out-of-normal operation” (para. 29) the system has to learn the features of the equipment and store this information in a database (para. 35).  CLAUSSEN explicitly states that “there are different stable operational conditions” (para. 38) and that “During a training phase or training mode the features are recorded over an as wide as possible normal operational range.” (para 38).    Please note that the training described in para. 38-42 is used to adaptively map all possible normal operating modes and therefore if applied to the semiconductor testing of DWYER would at the very least be able to distinguish a normal operating state from a normal interruption, thus meeting the limitations of claim 148.
One skilled in the art at the time the application was effectively filed would be motivated to use the feature differentiation over different normal operating conditions of CLAUSSEN when testing devices as described by DWYER because devices a given device could have many “different stable operational conditions” (para. 38 of CLAUSSEN) which would have to be taken into account before an abnormality can be diagnosed which is the purpose of both CLAUSSEN and DWYER.  Please note that while CLAUSSEN gives specific examples with respect to power generating equipment, he states in para. 76 that “the monitoring system as provided herein is applicable to all kind of equipment and different type of systems”.
Regarding claim 22:  DWYER discloses:  said normal operating state comprises a healthy state and said abnormal operating state comprises a defective state (para. 14).
Regarding claim 23:  DWYER discloses:  said normal operating state comprises a legitimate state and said abnormal operating state comprises an illegitimate state due to malicious interference in at least one of said at least one semiconductor device and at least one additional device cooperating therewith (This is a matter of labeling the source of deterioration of the device.  Since the invention of DWYER can detect that the unit is “not operating properly” as discussed in para. 14, it can detect deterioration from malicious interference.  Whatever events led to the detected abnormality are not within the scope of the claim.).
Regarding claim 24:  DWYER discloses: said analyzing at least comprises comparing said acoustic emission to at least one predetermined acoustic emission signal (para. 4, 18-19).
Regarding claim 25:  DWYER discloses:  said analyzing at least comprises comparing said acoustic emission to at least one predetermined acoustic emission threshold (para. 4, 18-19).
Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DWYER and CLAUSSEN in view of DEGRENNE et al. (US Pub. 2018/0188309).
Regarding claims 6 and 26:  DWYER discloses keeping track of historical data during the operation of a device being monitored (para. 22), but does not explicitly state that the predetermined output signal used for comparison is the historical data itself.
DEGRENNE however does teach that said at least one predetermined output signal comprises at least one historical output signal based on historical acoustic emission and corresponding to at least one historical operating state of said semiconductor device (para. 139) in his device for monitoring and identifying states of a semiconductor device (abstract, FIG. 1).
One skilled in the art at the time the application was effectively filed would be motivated to use the historical data comparison of DEGRENNE on the historical data already saved by DWYER because it allows for comparison when the device is in a known healthy state (para. 139 of DEGRENNE).  One can also use it for temperature dependent measurements (para. 140 of DEGRENNE).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DWYER and CLAUSSEN in view of KAMIYA et al. (US Pub. 2017/0293862).
Regarding claim 9:  DWYER does not disclose that said analyzing comprises machine learning functionality.
KAMIYA however does use machine learning (abstract) with acoustic sensor data (microphone in para. 43) to determine an abnormal operating state of a device (para. 48).
One skilled in the art at the time the application was effectively filed would be motivated to use machine learning on the data of DWYER because it can detect a symptom of a fault sooner than conventional techniques (para. 13 of KAMIYA).
Regarding claims 10 and 11:  DWYER disclose a historical training set (para. 22), but does not disclose that said machine learning functionality is operative at least to extract features from that training set of historical acoustic emission signals from at least one additional electronic device having at least one shared electrical characteristic with said semiconductor device, said features extracted from said training set being associated with corresponding operational states of said at least one additional electronic device, and to identify said operating state of said semiconductor device based on correlations between said features extracted from said training set and features of said acoustic emission signal.  The data stored in para. 22 comes from a separate “known good” device thus meeting the limitations of claim 11.
KAMIYA however does use machine learning (abstract) with acoustic sensor data (microphone in para. 43) to determine an abnormal operating state of a device (para. 48).
One skilled in the art at the time the application was effectively filed would be motivated to use machine learning on the data of DWYER because it can detect a symptom of a fault sooner than conventional techniques (para. 13 of KAMIYA).
One skilled in the art at the time the application was effectively filed would be motivated to use the machine learning of KAMIYA on the historical data of DWYER because it will be more statistically robust.
Response to Amendment/Argument
The Applicant has argued that DWYER does not teach the added limitations of differentiating between different normal operating states.  The examiner has stated in the rejection of claim 1 that para. 22 of DWYER gives some indication towards this limitation, however CLAUSSEN has been introduced to make it explicitly clear that this is known in the art and would be obvious to the skilled artisan as discussed above in the rejections of claims 1 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856